DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 15, 2020. Claims 26-45 are pending. Claims 1-25 have been canceled. New claims 26-45 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 35 & 38 is objected to because of the following informalities:  
In regards to claim 35, at line 3, the limitations “the plurality of tips the spacing distance along the interactive surface” should apparently read --the plurality of tips by the spacing distance along the interactive surface--.
In regards to claim 38, at line 3, the limitations “the first blunt tip last blunt tip” should apparently read -- the first blunt tip and last blunt tip--.
In regards to claim 45, at lines 2-3, the limitations “spaced from an adjacent tip of the plurality of tips the first spacing distance” should apparently read --spaced from an adjacent tip of the plurality of tips by the first spacing distance--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,653,354. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 26-28 of the application are to be found in claims 1-3 of the patent. The difference between claims 26-28 of the application and claims 1-3 of the patent lies in the fact that the patent claim includes many more elements (i.e., arcuate rail, arcuate handle) and is thus much more specific. Thus the invention of claims 1-3 of the patent is in effect a "species" of the "generic" invention of claims 26-28 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 26-28 of the application is anticipated by claims 1-3 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 31 & 36-39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 31 & 36, the claim requires a first radial distance of the blunt tips from the arcuate surface to be equal to a second radial distance of the reed tips from the arcuate surface. However, Applicant’s specification merely states that “[i]n the illustrated example embodiment, the reed 44 and blunt 42 tips are substantially the same overall length” at par 0070 thereof while showing tips (42, 44) that do not visibly appear to have the same length (see figs. 9-11 of the original specification).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 & 42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 29, at line 3, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (i.e., Applicant’s specification merely states that “[i]n the illustrated example embodiment, the reed 44 and blunt 42 tips are substantially the same overall length” at par 0070 thereof while showing tips (42, 44) that do not visibly appear to have the same length (see figs. 9-11 of the original specification)), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to claim 42, at line 3, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (i.e., Applicant’s specification merely states that “[i]n the illustrated example embodiment, the reed 44 and blunt 42 tips are substantially the same overall length” at par 0070 thereof while showing tips (42, 44) that do not visibly appear to have the same length (see figs. 9-11 of the original specification)), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-32 & 34-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 2008/0269792) in view of Hsiao (US 6,024,706).
In regards to claim 26, Collins discloses a medical testing apparatus for penetrating a patient's tissue with an agent (see at least abstract and par 0018), the apparatus comprising:  Atty. Docket No.: NCH-021985.4 US CON Page 5 of 10 
a replaceable strip (see at least par 0017) having an adhesive surface and an interactive surface, the adhesive surface opposite the interactive surface, the adhesive surface attaches to an arcuate surface (i.e., arcuate surface of rotator portion 10 or support 14, see par 0013 & 0015) of a testing apparatus during use; 
 
    PNG
    media_image1.png
    305
    575
    media_image1.png
    Greyscale

a plurality of tips (11, 13) supported by the interactive surface, the plurality of tips (11, 13) extending substantially from and normally away from the interactive surface (see at least abstract, figs. 1A-B & 2 and par 0012-0018).  
Collins disclose the medical testing apparatus, as described above, that fails to explicitly teach a medical testing apparatus with the plurality of tips comprising alternating blunt tips and reed tips, wherein said plurality of reed tips carry an agent during use.
However, Hsiao teaches that it is known to provide a medical testing apparatus 10 comprising a plurality of tips (18, 20), with the tips comprising alternating blunt tips 18 and reed tips 20, wherein said plurality of reed tips 20 carry an agent during use (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65).

[AltContent: textbox (1st tip)] 
    PNG
    media_image2.png
    255
    439
    media_image2.png
    Greyscale

Therefore, since Collins teaches that the tips (11, 13) may be used for allergy testing in which various potential allergens are presented on the needle (see at least par 0018), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins with the plurality of tips comprising alternating blunt tips and reed tips, wherein said plurality of reed tips carry an agent during use as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 27, Collins discloses a medical testing apparatus wherein said plurality of tips further comprises a first tip (11, 13) at a first end of the replaceable strip and a last tip (11, 13) at a second end of the replaceable strip, the first end opposite the second end (see at least abstract, figs. 1A-B & 2 and par 0012-0018), Collins discloses a medical testing apparatus, as described above, that fails to explicitly teach an apparatus wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use. However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said plurality of tips (18, 20) further comprises a first tip 18 and last tip 18, wherein said first and last tips are blunt tips (18) (see Annotated Drawing above), providing neural pain gating to the patient during use (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 28, Collins discloses a medical testing apparatus wherein said plurality of tips (11, 13) further comprises a second tip and penultimate tip (see at least abstract, figs. 1A-B & 2 and par 0012-0018), Collins discloses the medical testing apparatus of claim 27 that fails to explicitly teach a medical testing apparatus wherein said second and penultimate tips are reed tips for penetrating a patient's tissue with an agent. However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said plurality of tips (18, 20) further comprises a second tip 20 and penultimate tip 20 (see Annotated Drawing above), wherein said second and penultimate tips are reed tips 20 for penetrating a patient's tissue with an agent (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said plurality of tips further comprises a second tip and penultimate tip, wherein said second and penultimate tips are reed tips for penetrating a patient's tissue with an agent as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 29, Collins discloses the medical testing apparatus of claim 28 that fails to explicitly teach a medical testing apparatus wherein said first and last blunt tips extend a first distance away from the interactive surface and the second and penultimate reed tips extend a second distance away from the interactive surface, the first distance substantially the same as the second distance. However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said first and last blunt tips 18 extend a first distance away from the interactive surface and the second and penultimate reed tips extend a second distance away from the interactive surface, the first distance substantially the same as the second distance (i.e., since the difference between the first distance and the second distance is less than a predetermined value which is less than the thickness of the epidermis, see col. 3, lines 14-18) (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said plurality of tips further comprises a second tip and penultimate tip, wherein said second and penultimate tips are reed tips for penetrating a patient's tissue with an agent as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 30, Collins discloses the medical testing apparatus of claim 26 wherein said plurality of tips (11, 13) extend from a first end to a second end of the interactive surface along defined by parallel positioning of said tips (11, 13) relative to either a front or a rear edge of the interactive surface (see at least figs. 1B & 2).  
In regards to claim 31, Collins discloses the medical testing apparatus wherein said plurality of tips (11, 13) further comprises a first tip at the first end and a last tip at the second end, wherein responsive to theAtty. Docket No.: NCH-021985.4 US CONPage 6 of 10 replaceable strip being attached to the arcuate surface the first tip and the last tip extend a first radial distance from the arcuate surface and second and penultimate tips extend a second radial distance from the arcuate surface (see at least abstract, figs. 1A-B & 2 and par 0012-0018), Collins discloses the medical testing apparatus of claim 30 that fails to explicitly teach a medical testing apparatus wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use, wherein the first tip and the last tip extend a first radial distance from the surface and the second and penultimate tips comprising reed tips extend a second radial distance from the surface, the first radial distance at least one of less than and equal to the second radial distance.  However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said first and last tips are blunt tips 18, providing neural pain gating to the patient during use, wherein the first tip and the last tip 18 extend a first radial distance from the surface and the second and penultimate tips 20 comprising reed tips extend a second radial distance from the surface, the first radial distance less than the second radial distance (i.e., since the difference between the first radial distance and the second radial distance is less than a predetermined value which is less than the thickness of the epidermis, see col. 3, lines 14-18) (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use, wherein the first tip and the last tip extend a first radial distance from the surface and the second and penultimate tips comprising reed tips extend a second radial distance from the surface, the first radial distance at least one of less than and equal to the second radial distance as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 32, Collins discloses the medical testing apparatus of claim 30 wherein said plurality of tips (11, 13) further comprises a first tip, a last tip, a second tip, and a penultimate tip, wherein the first, last, second, and penultimate tips (11, 13) extend along a linear path from the first end to the second end (see at least abstract, figs. 1A-B & 2 and par 0012-0018), Collins discloses the medical testing apparatus of claim 30 that fails to explicitly teach a medical testing apparatus wherein said first and last tips  are blunt tips for providing neural pain gating to the patient during use said second and penultimate tips are reed tips for penetrating a patient's tissue with the agent. However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said first and last tips 18 are blunt tips for providing neural pain gating to the patient during use said second and penultimate tips 20 are reed tips for penetrating a patient's tissue with the agent (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said first and last tips  are blunt tips for providing neural pain gating to the patient during use said second and penultimate tips are reed tips for penetrating a patient's tissue with the agent as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 33, Collins discloses the medical testing apparatus of claim 26 wherein said adhesive surface comprises an adhesive (see at least par 0017).   
In regards to claim 35, Collins discloses the medical testing apparatus of claim 29 further comprising the plurality of tips (11, 13) having a spacing distance, wherein each of the plurality of tips (11, 13) is spaced from an adjacent tip of the plurality of tips (11, 13) by the spacing distance along the interactive surface (see at least abstract, figs. 1A-B & 2 and par 0012-0018).  
In regards to claim 36, Collins discloses a method of using a medical testing apparatus, the method comprising the steps of: 
aligning an arcuate rail (10, 14) (see at least figs. 1B & 2 and par 0015) having first and second ends with an adhesive surface of a strip (see at least par 0017), the strip (see at least par 0017) having a first strip end and a second strip end, the first strip end opposite the second strip end; 
adhesively attaching the strip (see at least par 0017) to the arcuate rail (10, 14), the strip (see at least par 0017) comprising an interactive surface opposite the adhesive surface, the interactive surface supporting a plurality of tips (11, 13), theAtty. Docket No.: NCH-021985.4 US CON Page 7 of 10plurality of tips (11, 13) extending substantially from and normally away from the interactive surface, 
contacting a patient's tissue beginning with first tip of the plurality of tips (11, 13), one or more additional tips (11, 13) of the plurality of tips (11, 13) and ending contact with a last tip, wherein said plurality of tips (11, 13) extend from the first strip end to the second strip end of the strip (see at least par 0017), the first tip at the first strip end and the last tip at the second strip end (see at least abstract, figs. 1A-B & 2 and par 0012-0018).  
Collins discloses a method, as described above, that fails to explicitly teach a method with the plurality of tips comprising blunt tips and reed tips, wherein said plurality of reed tips carry a testing agent; wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use, the first tip and the last tip extend a first radial distance from the arcuate rail and the reed tips extend a second radial distance from the arcuate rail, the first radial distance at least one of less than and equal to the second radial distance. 
However, Hsiao teaches that it is known to provide a method with the plurality of tips comprising blunt tips 18 and reed tips 20, wherein said plurality of reed tips 20 carry a testing agent; wherein said first and last tips are blunt tips 18, providing neural pain gating to the patient during use, the first tip 18 and the last tip 18 extend a first radial distance from the rail 16 and the reed tips 20 extend a second radial distance from the rail 16, the first radial distance less than the second radial distance (i.e., since the difference between the first radial distance and the second radial distance is less than a predetermined value which is less than the thickness of the epidermis, see col. 3, lines 14-18) (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Collins with the plurality of tips comprising blunt tips and reed tips, wherein said plurality of reed tips carry a testing agent; wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use, the first tip and the last tip extend a first radial distance from the arcuate rail thereof and the reed tips extend a second radial distance from the arcuate rail thereof, the first radial distance less than the second radial distance as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 37, Collins discloses the method further comprising the step of contacting said patient's tissue with said additional tips (11, 13) (see at least fig. 1A-B), Collins discloses the method of claim 36 that fails to explicitly teach a method wherein said additional tips comprise alternating blunt tips and reed tips. However, Hsiao teaches that it is known to provide a method wherein said additional tips comprise alternating blunt tips 18 and reed tips 20 (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Collins wherein said additional tips comprise alternating blunt tips and reed tips as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 38, Collins discloses the method of claim 37 that fails to explicitly teach a method further comprising the step of contacting said patient's tissue with said plurality of tips wherein a second tip and a penultimate tip are reed tips for penetrating a patient's tissue with the testing agent, the first blunt tip and last blunt tip provide neural pain gating to the patient during use of the medical testing apparatus. However, Hsiao teaches that it is known to provide a method further comprising the step of contacting said patient's tissue with said plurality of tips (18, 20) wherein a second tip and a penultimate tip are reed tips 20 for penetrating a patient's tissue with the testing agent, the first blunt tip 18 and last blunt tip 18 provide neural pain gating to the patient during use of the medical testing apparatus (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Collins comprising the step of contacting said patient's tissue with said plurality of tips wherein a second tip and a penultimate tip are reed tips for penetrating a patient's tissue with the testing agent, the first blunt tip and last blunt tip provide neural pain gating to the patient during use of the medical testing apparatus as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 39, Collins discloses the method of claim 36 further comprising the step of removing the strip from the arcuate rail (10, 14) after contacting said patient's tissue with said plurality of tips (11, 13) (see at least par 0017).  
In regards to claim 40, Collins discloses a medical testing apparatus for penetrating a patient's tissue with an agent (see at least abstract and par 0018), the apparatus comprising: 
a substantially planar replaceable strip (see at least par 0017) formed by a substrate having a first end and a second end, the first end opposite the second end, the replaceable strip (see at least par 0017) further comprising anAtty. Docket No.: NCH-021985.4 US CONPage 8 of 10 adhesive surface along a first side of the substrate extending from the first end to the second end, the adhesive surface comprising an adhesive; 
the replaceable strip (see at least par 0017) yet further comprising an interactive surface along a second side of the substrate extending from the first end to the second end of the replaceable strip (see at least par 0017), the adhesive surface on said first side being space and opposite the interactive surface on said second side, the adhesive surface attaches to an arcuate surface (i.e., arcuate surface of rotator portion 10 or support 14, see par 0013 & 0015) of a testing apparatus during use; and 
a plurality of tips (11, 13) projecting from and integrally formed with said substrate, along the first side of the interactive surface from the first end to the second end of the replaceable strip (see at least par 0017), the plurality of tips (11, 13) extending substantially from and normally away from the interactive surface, along said first side; 
said plurality of tips (11, 13) further comprise a first tip, a second tip, a penultimate tip, and a last tip (see at least abstract, figs. 1A-B & 2 and par 0012-0018).  
 Collins discloses a medical testing apparatus, as described above, that fails to explicitly teach a medical testing apparatus with the plurality of tips comprising alternating blunt tips and reed tips, wherein said plurality of reed tips are constructed to support and transfer an agent during use; wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use and said second and penultimate tips are reed tips that penetrates a patient's tissue with an agent during use. 
However, Hsiao teaches that it is known to provide a medical testing apparatus with the plurality of tips (18, 20) comprising alternating blunt tips 18 and reed tips 20, wherein said plurality of reed tips 20 are constructed to support and transfer an agent during use; wherein said first and last tips are blunt tips 18, providing neural pain gating to the patient during use and said second and penultimate tips are reed tips 20 that penetrates a patient's tissue with an agent during use(see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins with the plurality of tips comprising alternating blunt tips and reed tips, wherein said plurality of reed tips are constructed to support and transfer an agent during use; wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use and said second and penultimate tips are reed tips that penetrates a patient's tissue with an agent during use as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 41, Collins discloses the medical testing apparatus wherein responsive to being attached to the arcuate surface (i.e., arcuate surface of rotator portion 10 or support 14, see par 0013 & 0015), said tips (11, 13) extends from said interactive surface (see at least figs. 1B & 2 and par 0015), Collins disclose the medical testing apparatus of claim 40 that fails to explicitly teach a medical testing apparatus wherein said reed tips extend from said interactive surface a radial distance less than a radial distance formed by said blunt tips such that said first tip contacts a patient's tissue before said second tip. However, Hsiao teaches that it is known to provide a medical testing device wherein said reed tips 20 extend from said interactive surface a radial distance less than a radial distance formed by said blunt tips 18 such that said first tip 20 contacts a patient's tissue before said second tip 18 (i.e., since the difference between the first radial distance and the second radial distance is less than a predetermined value which is less than the thickness of the epidermis, see col. 3, lines 14-18) (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins with the plurality of tips comprising blunt tips and reed tips, wherein said plurality of reed tips carry a testing agent; wherein said first and last tips are blunt tips, providing neural pain gating to the patient during use, the first tip and the last tip extend a first radial distance from the arcuate rail thereof and the reed tips extend a second radial distance from the arcuate rail thereof, the first radial distance less than the second radial distance as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 42, Collins discloses the medical testing apparatus of claim 40 that fails to explicitly teach a medical testing apparatus wherein said first and last blunt tips extend a first distance away from the interactive surface and the second and penultimate reed tips extend a second distance away from the interactive surface, the first distance substantially the same as the second distance. However, Hsiao teaches that it is known to provide a medical testing apparatus wherein said first and last blunt tips 18 extend a first distance away from the interactive surface and the second and penultimate reed tips 20 extend a second distance away from the interactive surface, the first distance substantially the same as the second distance (i.e., since the difference between the first radial distance and the second radial distance is less than a predetermined value which is less than the thickness of the epidermis, see col. 3, lines 14-18) (see at least abstract; figs. 7-9 & 16; col. 3, lines 1-27; col. 4, lines 1-18; col. 5, lines 44-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins wherein said first and last blunt tips extend a first distance away from the interactive surface and the second and penultimate reed tips extend a second distance away from the interactive surface, the first distance substantially the same as the second distance as taught by Hsiao since such a modification would amount to a simple substitution of one known element (i.e. as taught by Collins) for another (i.e. as taught by Hsiao) to obtain predictable results such as obtaining an accurate interpretation of the test result and making the test data reproducible and assuring the test reliability by having the blunt tips act a stop to limit excessive penetration of the puncturers, which is the most important guideline that a technician or practitioner is required to obey (see col. 3, lines 1-27 of Hsiao)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 43, Collins discloses the medical testing apparatus of claim 40 wherein said plurality of tips (11, 13) extend from the first end to the second end along a common axis (see at least figs. 1A-B & 2).  
In regards to claim 44, Collins discloses the medical testing apparatus of claim 40 that fails to explicitly teach a medical testing apparatus further comprising the reed tips having a cup like cavity for retaining an agent in fluid communication with one or more sharp points for penetrating the patient's skin. However, Hsiao teaches that it is known to provide a medical testing apparatus further comprising the reed tips 20 having a cup like cavity 22 for retaining an agent (i.e., antigen) in fluid communication with one or more sharp points 20 for penetrating the patient's skin (see at least fig. 5 and col. 3, lines 28-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins further comprising the reed tips having a cup like cavity for retaining an agent in fluid communication with one or more sharp points for penetrating the patient's skin as taught by Hsiao since such a modification would amount to applying a known technique (i.e. as taught by Hsiao) to a known device (i.e. as taught by Collins) ready for improvement to achieve a predictable result such as facilitating the operation of the skin allergy test by having the needle tips preloaded with an antigen--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 45, Collins discloses the medical testing apparatus of claim 40 further comprising the plurality of tips (11, 13) having a first spacing distance, wherein each of the plurality of tips (11, 13) is spaced from an adjacent tip of the plurality of tips (11, 13) by the first spacing distance (see at least figs. 1A-B & 2).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (‘792) in view of Hsiao (‘706) further in view of Sher (US 4,483,348).
Collins discloses the medical testing apparatus of claim 26 that fails to explicitly teach medical testing apparatus further comprising the reed tips having a cup like cavity for retaining the agent in fluid communication with one or more sharp points for penetrating the patient's skin.
However, Hsiao teaches that it is known to provide a medical testing apparatus further comprising the reed tips 20 having a cup like cavity 22 for retaining an agent (i.e., antigen) in fluid communication with one or more sharp points 20 for penetrating the patient's skin (see at least fig. 5 and col. 3, lines 28-47). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins further comprising the reed tips having a cup like cavity for retaining an agent in fluid communication with one or more sharp points for penetrating the patient's skin as taught by Hsiao since such a modification would amount to applying a known technique (i.e. as taught by Hsiao) to a known device (i.e. as taught by Collins) ready for improvement to achieve a predictable result such as facilitating the operation of the skin allergy test by having the needle tips preloaded with an antigen--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Collins as modified by Hsiao discloses the medical testing apparatus of claim 26 that fails to explicitly teach a medical testing apparatus with the reed tips comprising plastic.  
	However, Sher teaches that it is known to provide a medical testing apparatus with the reed tips 14 comprising plastic (see at least figs. 1-4 and col. 3, lines 4-10 & 32-35). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the medical testing apparatus of Collins as modified by Hsiao with the reed tips comprising plastic as taught by Sher since such a modification would amount to applying a known technique (i.e. as taught by Sher) to a known device (i.e. as taught by Collins) ready for improvement to achieve a predictable result such as providing a device made from cheap and easily sterilizable material --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791